ORDER
PER CURIAM.
Appellant, E.W. (“appellant”), appeals the judgment of the Circuit Court of St. Louis County. Appellant was charged by a juvenile court petition with child molestation in the first degree, section 566.067, RSMo 2000. The trial court found the allegations as set forth in the petition true beyond a reasonable doubt. On November 7, 2000, a dispositional hearing was held. On November 21, 2000, the Commissioner entered its order. On November 22, 2000, the trial court adopted, confirmed and entered the order as judgment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).